Case 2:20-cv-04532-AS Document 28 Filed 09/10/21 Page 1 of 1 Page ID #:841



 1

 2
                                                                             JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10

11   SYLVIA L.,                            CASE NO. CV 20-04532-AS

12                    Plaintiff,

13        v.                                       JUDGMENT
14   KILOLO KIJAKAZI, ACTING
     COMMISSIONER OF SOCIAL
15   SECURITY,

16                    Defendant.

17

18
           IT IS ADJUDGED that this action is DISMISSED with prejudice.
19

20
         DATED:    September 10, 2021
21

22                                                       /s/      _________
                                                      ALKA SAGAR
23                                           UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
